DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7, 9-19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2017/0273210) in view of LEE et al. (US 2015/0173234).

Regarding claim 1 Zhou discloses:
A storage apparatus comprising: 
a housing (e.g. 4 Fig.6) including a bottom that is bounded by a front, a back, and two sides (shown e.g. Fig.6); 
a board (e.g. 5 Fig.7) that is disposed atop the bottom and is parallel to the bottom (as indicated e.g. Fig.7); and 
a plurality of drive slots that are each sized to receive a drive carrier (e.g. 100 Fig.6) in a position that aligns a long edge of the drive carrier with the board (as shown/indicated Fig.6/Fig.7)
Zhou does not explicitly disclose:
wherein the board includes a guide pin for alignment of the drive carrier with a respective drive slot of the plurality of drive slots
LEE teaches:
wherein the board (e.g. 21, 211 FIG.4) includes a guide pin (e.g. 212 FIG.5) for alignment of the drive carrier with a respective drive slot of the plurality of drive slots (indicated by dotted lines FIG.5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of LEE as pointed out above, in Zhou, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for:
The columns support the hard drives such that the hard drives vibrates less easily when the case vibrates. The hard drives do not collide with the case and are not damaged. The support columns can correspond to shock absorbing pads on a hard drive box of the hard drive. Alternatively, shock absorbing material can be disposed on the support columns (paragraph [0023]).

Regarding claim 2 Zhou as modified discloses:
a connector (e.g. 202 Fig.2) that is configured to electrically connect to the board (described e.g. paragraphs [0033], [0042]) and that is disposed along the long edge so that the drive carrier is installable into the storage apparatus with a single, linear motion (indicated e.g. Fig.6 paragraph [0042]).

Regarding claim 3 Zhou as modified discloses:
the drive carrier is configured to receive a 2.5 inch small form factor (SFF) storage drive (described paragraph [0033]) and the housing further comprises: 
exterior dimensions configured to fit within a two rack unit (2U) of a chassis (2.5inch hard drive=63.5mm+2cm(paragraph [0005]) =65.5mm<88.9mm).

Regarding claim 4 Zhou as modified discloses:
a storage area that defines the plurality of drive slots (plurality shown e.g. Fig.6), the board being disposed at the bottom of the storage area (as shown/indicated Fig.7).

Regarding claim 5 Zhou as modified discloses:
the plurality of drive slots orient the drive carrier so that the long edge extends in a front-to-back direction within the storage area (shown e.g. Fig.6).

Regarding claim 6 Zhou as modified discloses:
the long edge of the drive carrier provides a base for sideways orientation (as shown/indicated e.g. Fig.6).

Regarding claim 7 Zhou as modified discloses:
a plurality of lateral stanchions that span a width of a storage area that defines the plurality of drive slots (e.g. lateral sides of 4 Fig.6); and 
a plurality of longitudinal stanchions (e.g. longitudinal sides of 4 Fig.6) that span a depth of the storage area (shown/indicated Fig.6).

Regarding claim 9 Zhou discloses:
A system comprising: 
a storage apparatus comprising: 
a housing (e.g. 4 Fig.6) including a bottom that is bounded by a front, a back, and two sides (shown e.g. Fig.6); 
a board (e.g. 5 Fig.7) that is disposed atop the bottom and is parallel to the bottom (as indicated e.g. Fig.7), and a plurality of drive slots that are each sized to receive a drive carrier in a position that aligns a long edge of the drive carrier with the board a plurality of drive slots that are each sized to receive a drive carrier (e.g. 100 Fig.6) in a position that aligns a long edge of the drive carrier with the board (as shown/indicated Fig.6/Fig.7); and 
a plurality of drive carriers that mount in the plurality of drive slots in a sideways orientation (as shown/indicated Fig.6) and are aligned (shown e.g. Fig.6).
Zhou does not explicitly disclose:
plurality of guide pins 
aligned using the plurality of guide pins
LEE teaches:
wherein the board (e.g. 21, 211 FIG.4) includes a plurality of guide pins (e.g. 212 FIG.5)
a plurality of drive carriers (e.g. 9 FIG.5) are aligned using the plurality of guide pins (e.g. indicated via dotted lines FIG.5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of LEE as pointed out above, in Zhou, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for:
the columns support the hard drives such that the hard drives vibrates less easily when the case vibrates. The hard drives do not collide with the case and are not damaged. The support columns can correspond to shock absorbing pads on a hard drive box of the hard drive. Alternatively, shock absorbing material can be disposed on the support columns (paragraph [0023]).

Regarding claim 10 Zhou as modified discloses:
the storage apparatus further comprises; 
a connector (e.g. 202 Fig.2) that is configured to connect to the board (described paragraph [0042]) and that is disposed along the long edge so that the drive carrier is installable into the storage apparatus with a single, linear motion (indicated e.g. Fig.6 paragraph [0042]).

Regarding claim 11 Zhou as modified discloses:
the drive carriers are configured to receive a 2.5 inch small form factor (SFF) storage drive (described paragraph [0033]) and wherein the housing of the storage apparatus further comprises exterior dimensions configured to fit within a two rack unit (2U) of a chassis (2.5inch hard drive=63.5mm+2cm(paragraph [0005]) =65.5mm<88.9mm).

Regarding claim 12 Zhou as modified discloses:
the housing of the storage apparatus further comprises a storage area that defines the plurality of drive slots (plurality shown e.g. Fig.6), the board being disposed at the bottom of the storage area (as shown/indicated Fig.7).

Regarding claim 13 Zhou as modified discloses:
the plurality of drive slots orient the drive carrier so that the long edge extends in a front-to-back direction within the storage area (shown e.g. Fig.6).

Regarding claim 14 Zhou as modified discloses:
the long edge of the drive carrier provides a base for a sideways orientation (as shown/indicated e.g. Fig.6).

Regarding claim 15 Zhou discloses:
A storage apparatus comprising: 
a housing (e.g. 251C FIG.25) including a bottom (e.g. bottom of 200C FIG.24B) that is bounded by a front, a back, and two sides (shown e.g. FIG.2); 
a board (e.g. 221C FIG.26) that is disposed atop the bottom and is parallel to the bottom (shown/indicated e.g. FIG.25); and 
a plurality of drive slots (e.g. between 224C FIG.25) that are each sized to receive a drive carrier (e.g. 100 FIG.26) in a position that aligns a long edge of the drive carrier with the board (e.g. long edges of 100 aligned with 211C shown FIG.25) and align a first connector (e.g. 202 Fig.2) on the drive carrier with a second connector included on the board (described paragraph [0042]).
Zhou does not explicitly disclose:
using a guide pin positioned on the board 
LEE teaches:
using a guide pin (e.g. 212 FIG.5) positioned on the board (e.g. 21, 211 FIG.4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of LEE as pointed out above, in Zhou, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for:
The columns support the hard drives such that the hard drives vibrates less easily when the case vibrates. The hard drives do not collide with the case and are not damaged. The support columns can correspond to shock absorbing pads on a hard drive box of the hard drive. Alternatively, shock absorbing material can be disposed on the support columns (paragraph [0023]).

Regarding claim 16 Zhou as modified discloses:
the drive carrier is configured to receive a 2.5 inch small form factor (SFF) storage drive (described paragraph [0033]) and the housing further comprises exterior dimensions configured to fit within a two rack unit (2U) of a chassis (2.5inch hard drive=63.5mm+2cm(paragraph [0005]) =65.5mm<88.9mm).

Regarding claim 17 Zhou as modified discloses:
the housing further comprises a storage area that defines the plurality of drive slots (plurality shown e.g. Fig.6), the board being disposed at bottom of the storage area (as shown/indicated Fig.7).

Regarding claim 18 Zhou as modified discloses:
the plurality of drive slots orient the drive carrier so that the long edge extends in a front-to-back direction within the storage area (shown e.g. Fig.6).

Regarding claim 19 Zhou as modified discloses:
the long edge of the drive carrier provides a base for a sideways orientation (as shown/indicated e.g. Fig.6).

Regarding claim 21 Zhou as modified discloses:
The storage apparatus of claim 1
Zhou does not explicitly disclose:
wherein the board includes another guide pin and an edge card connector disposed between the guide pin and the another guide pin and wherein the edge card connector is configured to engage with an edge connector of the drive carrier
LEE teaches:
wherein the board includes another guide pin (e.g. shown FIG.5)  and an edge card connector (e.g. 2111 FIG.5) disposed between the guide pin and the another guide pin  (shown/indicated e.g. FIG.5) and wherein the edge card connector is configured to engage with an edge connector of the drive carrier (described e.g. paragraph [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of LEE as pointed out above, in Zhou, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for:
The columns support the hard drives such that the hard drives vibrates less easily when the case vibrates. The hard drives do not collide with the case and are not damaged. The support columns can correspond to shock absorbing pads on a hard drive box of the hard drive. Alternatively, shock absorbing material can be disposed on the support columns (paragraph [0023]).

Claim(s) 1, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hidaka (US 2006/0028805) in view of LEE et al. (US 2015/0173234).

Regarding claim 1 Hidaka discloses:
A storage apparatus comprising: 
a housing (e.g. 251C FIG.25) including a bottom (e.g. bottom of 200C FIG.24B) that is bounded by a front, a back, and two sides (shown e.g. FIG.2); 
a board (e.g. 221C FIG.26) that is disposed atop the bottom and is parallel to the bottom (shown/indicated e.g. FIG.25); and 
a plurality of drive slots (e.g. between 224C FIG.25) that are each sized to receive a drive carrier (e.g. 100 FIG.26) in a position that aligns a long edge of the drive carrier with the board (e.g. long edges of 100 aligned with 211C shown FIG.25)
Zhou does not explicitly disclose:
wherein the board includes a guide pin for alignment of the drive carrier with a respective drive slot of the plurality of drive slots
LEE teaches:
wherein the board (e.g. 21, 211 FIG.4) includes a guide pin (e.g. 212 FIG.5) for alignment of the drive carrier with a respective drive slot of the plurality of drive slots (indicated by dotted lines FIG.5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of LEE as pointed out above, in Hidaka, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for:
The columns support the hard drives such that the hard drives vibrates less easily when the case vibrates. The hard drives do not collide with the case and are not damaged. The support columns can correspond to shock absorbing pads on a hard drive box of the hard drive. Alternatively, shock absorbing material can be disposed on the support columns (paragraph [0023]).

Regarding claim 7 Hidaka discloses:
a plurality of lateral stanchions (e.g. lateral walls of 220C FIG.26) that span a width of a storage area that defines the plurality of drive slots (shown e.g. FIG.26); and 
a plurality of longitudinal stanchions (e.g. longitudinal walls of 220C FIG.26) that span a depth of the storage area (shown e.g. FIG.26).

Regarding claim 8 Hidaka discloses:
the plurality of lateral stanchions include openings (openings shown e.g. FIG.26) that are substantially aligned with the plurality of longitudinal stanchions so as to provide airflow and cool a plurality of driver carriers installed in the plurality of drive slots (described e.g. paragraph [0159]).

Response to Arguments
Applicant’s arguments with respect to the amended “guide pin” (including claim 21) limitation(s) have been considered but are moot because the new ground of rejection does not rely on any of the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant's remaining arguments filed 2022-09-20 have been fully considered but they are not persuasive. The rejection above points out where the limitations added in amendment are disclosed/taught in the prior art.
Applicant argues of Hidaka that “the relay board 221C…is not a board”
Applicant’s argument addresses itself.
Applicant argues that the relay board is not disposed atop the bottom and parallel to the bottom. One of ordinary skill in the art would understand that at least FIG.25 clearly shows/indicates 221C being disposed atop and parallel to the bottom of 200C.
Regarding applicants “single, linear motion” argument:
“PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS” (MPEP 2113(I)).
As one of ordinary skill in the art would understand that the disclosure of the prior art provides a structure that would be understood to facilitate applicants recited “single, linear motion”) then the prior art discloses the claimed product.
Zhou Fig.6 clearly shows a drive already located within 100 which is vertically oriented with 4 and the board within 4 and which one of ordinary skill in the art would require a single push downward to install.
It must be noted that at least FIG.7 of the present application also shows that drive 200 must first be installed into the drive carrier 300 before the claimed “single, linear motion” may be effectuated, by applicants asserted interpretation their disclosed device would not disclose their claimed device. The asserted interpretation is not reasonable in light of the specification (MPEP 2111).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800. The examiner can normally be reached 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee LEE can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERON S MILLISER/Examiner, Art Unit 2841            


/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841